PER CURIAM.
James A. Hauer sued Sackman-Gilliland Corporation for intentionally interfering with his employment relationship with Professional Investors Syndicate. Although the jury returned a verdict in favor of Hauer, the district court entered a judgment notwithstanding the verdict. In entering this order the district court thoroughly and carefully analyzed all the issues raised in this appeal. Accordingly, we affirm and adopt the excellent opinion of the district court which is reported at 509 F.Supp. 168.